Citation Nr: 1542698	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  12-16 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty service from August 1959 to July 1961.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In July 2015, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his hearing loss and tinnitus resulted from exposure to teletype machines while working as a teletype operator in service.  Alternatively, he alleges that noise exposure from rifle ranges and/or constant yelling caused hearing impairment and ringing in his ears.

While his DD-214 confirms that the Veteran worked as a teletype operator, service treatment records reveal little about his hearing during service.  Except for some whispered voices tests, the Veteran's hearing does not appear to have been tested at any time during service.

In a November 2010 letter, one of the Veteran's VA doctors, an otolaryngologist, observed that because the appellant's hearing loss was sensorineural, it was consistent with a history of noise trauma.

In November 2012, the Veteran was provided with a VA contract examination.  The examiner there, an audiologist, opined that the Veteran's hearing loss was not related to service in part because the configuration of the hearing loss seen on the audiogram was inconsistent with acoustic trauma.  While the examiner checked boxes indicating that the appellant had bilateral sensorineural hearing loss between 500 to 4000 Hertz and greater than 6000 Hertz, he provided no further explanation regarding why the Veteran's hearing loss configuration was inconsistent with noise induced hearing loss.

As a doctor who treats diseases of the ear, the otolaryngologist's opinion cannot be summarily dismissed.  Hence, on its face, the November 2012 VA examiner's rationale appears inconsistent with other competent medical evidence of record.  As the Board is not permitted to apply its own judgment to a medical matter, an addendum opinion must be obtained.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Further, while the November 2012 VA examiner opined that tinnitus was likely secondary to hearing loss - and therefore by implication not related to service - the Veteran contends that it began during active duty.  On remand, the examiner should also address whether tinnitus is directly related to service.

Additionally, there appear to be outstanding relevant records that need to be obtained.  At the hearing, the Veteran testified that he had received treatment for hearing impairment through the VA Greater Los Angeles Healthcare System since about the year 2000.  As the earliest VA treatment records are dated from December 2009, any such outstanding records must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding and relevant treatment records associated with the VA Greater Los Angeles Healthcare System from 2000 to the present.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. Thereafter, an additional VA audiological examination should be scheduled by an examiner who has not previously examined the Veteran.  All indicated tests should be accomplished and all findings reported in detail.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner must address the following:

(a) Discuss the opinion that the Veteran's hearing loss configuration seen on the November 2012 audiogram is inconsistent with acoustic trauma.  Include a discussion of the November 2010 VA otolaryngologist's conclusion that his sensorineural hearing loss is consistent with acoustic trauma.  Reconcile these opinions to the extent possible, or explain why you agree with one opinion over the other.

(b) Opine as to whether it is at least as likely as not that the Veteran's tinnitus is directly related to service.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




